Citation Nr: 1211076	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as secondary to exposure to asbestos and/or lead. 

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bladder cancer and COPD.

The Veteran appealed that rating decision to the Board, and in March 2009 the Board remanded the issue of service connection for COPD and denied the issue of service connection for bladder cancer.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a Memorandum Decision that vacated and remanded that portion of the Board's decision that denied service connection for bladder cancer.

In October 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's bladder cancer.  The requested opinion was received in November 2011.  In December 2011, after the requested opinion was received, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In January 2002, the Veteran submitted additional argument in support of his claim and submitted a waiver of initial RO consideration of that evidence.

The issue of entitlement to service connection for a respiratory disability, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bladder cancer had its onset in service.


CONCLUSION OF LAW

Bladder cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for bladder cancer constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran served aboard the United State Ship (USS) Guadalcanal, the USS Boxer, and the USS Okinawa during service.  He asserts that he was exposed to asbestos and/or lead as a result of his duties as an aircraft structural mechanic, which included cleaning and treating the tail cone of helicopters with lead-based paint, lacquer, and lacquer thinner.  He reports that he was not afforded respirators, masks, or gloves, and that there was no ventilation in the tail cone.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records show no evidence of a chronic genitourinary disability and are negative for any complaints or treatment relating to the Veteran's bladder.  An October 1966 separation examination was also negative for bladder complaints and clinical evaluation of his genitourinary system was normal.

The Veteran was diagnosed with bladder cancer in June 2004.  He was afforded a formal VA examination in May 2007.  A VA examiner noted a diagnosis of high grade transitional bladder cancer and opined that the cancer was less likely than not related to service or asbestos exposure, and more likely due to the Veteran's history of smoking tobacco.  The examiner noted that the Veteran's risk factors for bladder cancer included his exposure to paints and asbestos while in the military, his post-service minimal exposure to asbestos as a plumber, and his significant history of smoking tobacco.  It was also noted that the Veteran had minimal exposure to asbestos while working as a plumber after service until he retired in 1986.  The examiner opined, however, that the most significant risk factor was the Veteran's two pack per day, 30-year history of smoking cigarettes.  In a June 2007 addendum, the examiner opined that asbestos exposure is less likely the cause of the Veteran's bladder cancer considering his strong tobacco history.

In a June 2011 letter, Dr. Eze, the Veteran's private physician, stated that the Veteran came into direct and close contact with lead-based paint, lacquer, and lacquer thinner as an aircraft structural mechanic in the service.  Dr. Eze further indicated that the Veteran used these "carcinogenic materials" to clean and repair tail cones of helicopters used by marines."  He opined that the Veteran's direct exposure to these different kinds of paints (lead-based and other) on a regular basis as part of his service duties was as likely as not the root cause of his bladder cancer.  He indicated that his opinion was based on his medical knowledge, experience in diagnosing and treating patients with bladder cancer, and several medical treatise studies that have shown an increase in bladder cancer in patients who have been exposed to different kinds of paints.  He further supported this opinion with copies of Internet medical articles suggesting a link between bladder cancer and exposure to some industrial chemicals and/or lead. 

In October 2011, the Board requested the opinion of a urology specialist from the Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's bladder cancer was related to in-service exposure to asbestos and/or lead.  

In December 2011, a specialist reviewed the evidence of record and provided a lengthy and detailed opinion, which reflects a thorough review and consideration of all of the pertinent evidence of record.  The specialist opined that the Veteran's bladder cancer was at least as likely as not caused by his strong history of smoking cigarettes and less likely caused by his exposure to lead-based paint, lacquer, lacquer thinner and all of his activities during his duties in service.  The specialist further opined that there is no relevant correlation between asbestos exposure and bladder cancer occurrence.  The specialist supported his opinion with a detailed and well-explained rationale, which for the purposes of this decision need not be set forth herein.  It is significant to note, however, that while he identified tobacco smoking as the "main cause" of urothelial cell carcinoma (UCC or bladder cancer), he also acknowledged that there exists a "non-consistent increased risk for developing bladder cancer in individuals who work commercially as painters which involves a constant use of paint and painting materials for many years."  

In February 2012, Dr. Eze submitted an additional opinion.  He stated that after reviewing the VA specialist's opinion, he acknowledged that the etiology of Veteran's bladder cancer was multifactorial: 1) his exposure to chemical toxins (PCE and TCE) during his service years and 2) his history of smoking cigarettes.

After a review of the cumulative evidence, the Board finds that the evidence is in equipoise as to whether bladder cancer is related to military service.  In reaching this conclusion, the Board first finds that a current disability has been established.  VA and private physicians confirm a diagnosis of bladder cancer.  Next, the Board finds that although service treatment records are negative for evidence of a chronic genitourinary disability, including bladder cancer, the Veteran competently and credibly reports that his in-service duties as an aircraft structural mechanic exposed him to lead-based paint and paint solvents without use of respirators, masks, or gloves, or sufficient ventilation.  Thus, an in-service event has been established.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  The Board first notes that the May 2007 opinion and June 2007 addendum have been found inadequate for adjudication purposes.  As the Court noted, the examiner failed to adequately consider and discuss whether the Veteran's reported exposure to paints and paint solvents was the likely cause of his cancer, focusing instead only on his alleged in-service exposure to asbestos.  It is significant; however, that the examiner acknowledged that the Veteran's risk factors for developing bladder cancer included his in-service exposure to paints, although he determined that the history of smoking tobacco was the most significant risk factor.  Indeed, the remaining opinions, which are adequate for adjudication purposes and probative, also identified in-service exposure to paints and solvents as a risk factor for the Veteran's development of bladder cancer.

The remaining opinions, the two positive private opinions and the negative VHA opinion, place the evidence of a causal nexus between the in-service exposure to certain paint and solvents and the current bladder cancer in relative equipoise.  The Board finds that the June 2011 and February 2012 opinions from Dr. Eze, and the December 2011 VHA opinion, are competent and are probative with respect to the question of causal nexus in this case as they were definitive, based on the respective physician's medical experience and expertise in the field of urology, their review of medical literature, and their review of the Veteran's claims file.  Further, each physician supported their opinion with a clear and well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Based on such equally compelling nexus opinions, both of which acknowledge that the Veteran's in-service exposure to paint and solvents is indeed a risk factor for development of bladder cancer (although the etiology of his cancer is multifactorial, to include cigarette use) the Board resolves any doubt in the Veteran's favor to find that service connection for bladder cancer is warranted.  The statutory provisions regarding resolution of reasonable doubt is applicable and a favorable outcome is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bladder cancer is granted.


REMAND

The Veteran contends that his respiratory disorder, to include COPD, is related to his in-service exposure to asbestos and/or in-service exposure to lead-based paint and solvents.  

In June 2009, a VA examiner conducted a physical examination and provided a diagnosis of COPD of moderate severity based on a pulmonary function test.  The examiner opined that it was unlikely that in-service asbestos exposure was the cause of the Veteran's COPD, and it was more likely than not that it was related to his history of cigarette smoking.  The rationale was that COPD was not manifested in service, but was identified by a private physician in recent years.  The Board finds that the opinion and rationale are inadequate.  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the June 2009 opinion does not address whether the current respiratory condition is related to the Veteran's in-service exposure to lead-based paint and solvents as he contends.  As such, this claim must be remanded for a new examination.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed respiratory condition.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Then, notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his respiratory disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After any outstanding, pertinent records are added to the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature, onset and etiology of any respiratory disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

Based on the current examination findings, to include pulmonary function tests and x-rays, and a review of the claims file, please answer the following questions:  

(a) Does the clinical evidence of record support a finding that the Veteran currently has a respiratory disability that manifests as asbestosis or an asbestos-related disease?  The examiner is asked to refer to and discuss specific pulmonary function tests and x-ray studies to either rule in or rule out current asbestosis or an asbestos-related disease.

(b) For any current chronic lung disability that is found to be present based on the clinical evidence, to include the currently diagnosed condition of COPD, is it at least as likely as not that such disability had its onset in service, or is otherwise etiologically related to the Veteran's service, to include his presumed exposure to asbestos and his reported exposure to various lead-based paint and solvents in service without respiratory protection and proper ventilation.  In addition, please include discussion of the significance, if any, of the Veteran's lengthy history of tobacco use.  

The rationale for all opinions expressed should be provided in a legible report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


